CoNNOR, J.
This action is in many essential respects similar to the case of the same plaintiff against the Commissioners of Mecklenburg County. Ilis Hono.r found the following facts: Plaintiff owns property in Buncombe County valued for taxation at the sum of $1,458,353. At their meeting in Tune, 1907, the defendant commissioners levied upon each $100 valuation of' property in said county the following taxes:
For State. tH c*
For pensions. rp o
18 For schools.
23% ■For county, general purposes
.66%
That at the same time they levied on eaeb taxable poll . $2.00
*249That at .the same time they levied oil each $100 in valuation on property:
Bridges and roads (Acts 1905, ch. 411, section 2)."..15
Interest and sinking fund (Acts 1901, ch.
598; Acts 1905, ch. 151; Acts 1893, ch.
172) .18%
33%
They levied no other or further tax on the poll than the $2. The county of Buncombe, pursuant to various acts of the General Assembly, has issued and has now outstanding:
$50,000 courthouse bonds.,5 per cent.
50,000 funding bonds. 5 “
20,000 county home bonds.. 4% “
98,000 funding bonds. . .*..5 “
For the purpose of paying the annual interest upon and retiring at maturity the said bonds the sum of $27;299 should be levied. The levy of 18% cents, levied for that purpose, without any tax on the polls, will yield $35,235.37. There are other bonds outstanding amounting to $60,000, the interest and principal a.t maturity of which are provided for out of the levy for general purposes.
The commissioners have not laid aside any sinking fund out of levies heretofore made, but the’ taxes amount to much more than the interest, levied pursuant to the several acts authorizing the levies, after paying the annual interest upon the bonds, for the purpose of paying the ordinary expenses of the county. It is the intention of the said board, out of the levy for the year 1907, to lay aside the excess, after paying the interest, to create a sinking fund. Several of the-acts pursuant to which the levy is made provide for a levy on the poll of a tax corresponding to the tax on the property. Several of them do not. The defendant board of commissioners, at the time of levying said taxes, were advised and *250believed that they had no right, under the Constitution, Art. Y, sec. 1, and all the' acts mentioned in the complaint, to a capitation tax in excess of $2.
His Honor, being of the opinion that the levy of the several taxes set out on the property, without the levy of a corresponding tax upon taxable polls, in Buncombe County, was illegal and void, and that the taxes charged to the plaintiff are for that reason illegal, made an order continuing the injunction to the hearing. Defendant board of commissioners appealed. The only difference between the facts found by his Honor in this case, other than amounts, etc., consists in Ihe fact that the act of 1893, ch. 172, pursuant to which the issue of $98,000 5 per cent, “funding bonds” were issued, does not in express terms direct that a poll tax be levied. The other acts do so direct. There is no statute repealing any of the provisions of said acts directing the levy of a poll tax or prohibiting the levy of such tax beyond the sum of $2, as in the Mecklenburg case. The two cases were argued together, and, except in the particulars,named, it is conceded there is no substantial difference between them. The question, therefore, upon which the plaintiff’s right to maintain its action depends is whether section 1, Article Y, makes it imperative upon the Legislature to impose a poll tax in excess of $2, when a property tax in excess of the same amount is levied upon ’property for any and all purposes, or whether the words “that the State and county capitation tax combined shall never exceed $2 on the head” prohibit a- poll tax in excess of that sum for any purpose. We have given the subject our best thought and investigation in the- Mecklenburg case, and reached the conclusion therein announced. We note that’in defendant’s answer it is alleged that the city of Asheville levies a tax on. the poll of’ . $4.50, thus making the poll tax on each citizen liable therefor in’said city $6.50, or, as contended by plaintiff, $7.50. This is significant of the operation of the Constitution, when the impei’ative command that the capitation tax shall never ex*251ceed $2 on tlie bead is disregarded. AVe also note that bis Honor finds that tbe defendant is levying for tbe payment of interest on tbe bonds an amount in excess thereof and applying it to general expenses. This cannot be permitted. One of tbe beneficent effects of increase in wealth and in valuation for taxation should be the lowering of tbe rate. Any taxation beyond tbe reasonable necessity or for any other purpose than that for which it is levied is oppression. AVe have indicated in the opinion in the Mecklenburg, case the proper course to be pursued in this respect. The order of his Honor continuing the injunction must be
Reversed.